Per Curiam.
Whether the actual duration or the expectancy theory should be applied in the will before us, need not be and is not now determined, but is left open. Under any method of computation, Dartmouth College has not yet received one-half of the estate of the testatrix, computed as of the date of her death,  The decree upon the accounting by the trustees for Helen R. B. Sears should, therefore, be modified by striking out the 5th, 6th and 8th paragraphs thereof following the recitals, and the decree upon the accounting by the trustees for Helen R. B. Sears and William S. Robinson should be modified by striking out the 6th, 7th and 9th paragraphs thereof following the recitals, and as so modified affirmed, without costs. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. On first appeal: Decree modified by striking out the 5th, 6th and 8th paragraphs thereof following the recitals, and as so modified affirmed, without costs. On second appeal: Decree modified by striking out the 6th, 7th and 9th paragraphs thereof following the recitals, and as so modified affirmed, without costs. [130 Misc. 337.1